UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK ROSS,

                                     Plaintiff,

                       -against-
                                                                    19-CV-6204 (CM)
NICOLE ROBINSON, LAWYER; HILLARY
                                                                ORDER OF DISMISSAL
CLINTON, GOVERNMENT OFFICIAL; DONALD
TRUMP, PRESIDENT; SALLINO BARNS,
LAWYER,

                                     Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Marcy Correctional Facility, brings this pro se action,

alleging that Defendants violated his constitutional rights. By order dated August 5, 2019, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis. 1 For the reasons set forth below, the Court dismisses the complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                           BACKGROUND

        Plaintiff Mark Ross drafted this complaint using the prisoner complaint form provided by

this Court. In addition to checking the box on the form to indicate “[v]iolation of [his] federal

constitutional rights” as the legal basis for his claim, he also checks the box on the form to

indicate “[o]ther,” and he writes “OMH Confadentalaliy [sic] breach constatution [sic] right

breach goverment [sic] identification breach.” (Compl. at 2.)

        Plaintiff lists the place of occurrence as “gang asalt [sic] gang rape vilation [sic] of

constitution rights,” and the date of occurrence as “1/20/2012 4/4/2016 6/5/2014 prison city

state.” (Id. at 4.)

        Plaintiff alleges the following:

        I was slash on lef side of face 25 stiches 4/4/16 I was a victum of a crime in 2012
        cut from behind hundred fifty stiches & six stapels two the back of the head I
        suffered. I was gang rape on March 6th 2018 by Drake Clinton Tyshon Brown
        Shay Bell Sallino Barns Time St Crown Kevin Ross Brandan Ross Donnald
        Trump & Quomo. I had a law suit in for city state & fediral sence 2016 on gang
        asalt & Nicole Robinson who was my lawyer gave away my settalment check to
        Mack Baller gang wich is a Breach of the contract that was siend by Mark Ross in
        front of Nicole Robinson who descize her self as Amy Robinson two Mark Ross
        & had sexual intacorse with Mark Ross lital brother Brandon & had a son by
                                                   2
        Brandn Ross & name him Mark Quarder Ross & Nicole Robinson gave away
        some of my money two Brandon & I never receaved my compution. I am
        trimatize eamotional deastrest hurt is broken & heart fisacly eamotionaly &
        spirataly. I seek money compution lasic sergery reconstroction & all of the
        correctional staff are geting down with the Mack baller’s & are takeing money out
        of people acount for the self & for larry contanetal & that is how the linton
        exscape hapen with the inmates getting out of jail & angalina lopez who drest up
        as a parole officer got Me Mark Ross to vilate my parole to try & kill Mark Ross
        in prison wich angalina lopez is known as Cardie B wich she is a Mucines that is
        causeing me pain & suffering. Also have a maxium expiration date of my parole
        finshis on January 21st 2021 and I am fairing that I will not be realest by the state
        because this Cardie Bee bitch that is descize as a mental health nurst.

(Id. at 4.)

        In the section in which Plaintiff is asked to state the relief he seeks, he states “Quonity of

weed sent two Mark Geoviny Royalty Ross in prison packege[,] 300.000 doller loan sent to

Mark Geoviny Royalty Ross inmate acount with free t.v. & lasic sergery with reconstruction & a

girl friend two come & see Mark Ross. Please & thank you.” (Id. at 5.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore

dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.




                                                  3
                                          CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

         Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     August 19, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  4
